         Case 1:20-cr-00292-PKC Document 54
                                         53 Filed 01/04/21
                                                  12/31/20 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York

                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                                        Application GRANTED.
                                                      New York, New York 10007
                                                                        SO ORDERED.
                                                      December 31, 2020 1/4/2020

Hon. P. Kevin Castel
United States District Court
500 Pearl Street
New York, NY 10007

   Re:     United States v. Joseph Davila, et al., 20 Cr. 292 (PKC)

Dear Judge Castel:

        At the last status conference in the above-captioned case, this Court directed the parties to
submit blackout dates for potential trial dates in the second quarter of 2021 by January 3, 2021.
The Government has conferred with Kenneth Montgomery, Esq., Michael Bachrach, Esq., and
Zachary Margulis-Ohnuma, Esq., the attorneys for the defendants. The parties respectfully request
a five-day extension to January 8, 2021. The extension will provide additional time for the parties
to discuss pre-trial resolutions to the case, which could make proposing blackout dates
unnecessary.


                                              Respectfully Submitted,

                                              AUDREY STRAUSS
                                              Acting United States Attorney

                                          by: ____/s/ Thomas Burnett______________
                                              Thomas S. Burnett
                                              Assistant United States Attorney
                                              (212) 637-1064
